El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En el presente caso los demandados formularon una ex-cepción previa a la demanda enmendada, fundando dicha ex-cepción en los siguientes motivos: Io. Que la acción había prescrito y 2°., qué la demanda no aducía hechos suficientes para determinar una causa de acción. La corte inferior de-claró con lugar la excepción por ei fundamento aducido en el segundo motivo, siendo de opinión que la acción ejercitada fue de indemnización de daños y perjuicios provenientes de alteraciones e informalidades realizadas en las operaciones testamentarias del caudal relicto por el finado Don Enrique Extremera, habiéndose ocasionado el perjuicio por el hecho de haberse eliminado de dicha partición a Don José Vilella y Pol, subrogado del heredero Don Juan José Extremera, sus-tituyendo en lugar de aquél a Don Inés Castro, y que en tal caso era evidente que siendo la acción subsidiaria, no podía ejercitarse sin antes obtenerse la nulidad de la partición, puesto que según aparece de la demanda, habiendo sido apro-*218bada judicialmente dicha partición, hay que tenerla por firme y valedera mientras no se demuestre lo contrario, y, además, fué de opinión la corte sentenciadora, que confiriendo como confiere la partición a cada heredero la propiedad exclusiva de los bienes, y apareciendo de la demanda que las fincas des-critas en ella fueron adjudicadas a Don Inés Castro, aunque falsamente, según alegaron los demandados, en vez de adju-dicarse a Don José Vilella y Pol, la corte debía respetar el título particional mientras no se demostrara previamente que era nulo.
El hecho principal que se alegó en la demanda fué que todas las partes interesadas convinieron en adjudicarle a José Vilella y Pol una parte de la finca de Extremera y que los documentos de la partición según quedaron aprobados en definitiva mostraban que el nombre de Vilella había sido eli-minado substituyéndole el de Inés Castro. Que los deman-dantes en esta acción eran menores de edad en la fecha en que tuvo lugar la supuesta operación y vinieron a tener conoci-miento de la misma en el año 1908. El pleito se estableció en 1911. Don José Vilella Pol, acreedor y cesionario de los de-rechos de un heredero de Extremera, falleció en el año 1893 y estos procedimientos testamentarios tuvieron lugar en 1893-1894. Don José Vilella y Pol dió poder en vida a su hermano Pablo Vilella, Pol y lo nombró administrador y tutor de sus menor es hi jos;
Aunque la demanda expresa que Inés Castro no tenía in-terés alguno en los bienes de Extremera y que el nombre de José Vilella fué eliminado según convenio entre Pablo Vilella e Inés Castro, sin embargo no se ha alegado que este convenio fuera fraudulento, ni hay tampoco alegación alguna de que la partición según quedó aprobada en definitiva no era una expresión de la voluntad de las partes que la firmaron.
El mero hecho de que aparezca del documento que el nom-bre de Vilella fué eliminado y el de Inés,Castro substituido, no le da el carácter de fraudulento a la partición final que en realidad fué aprobada por la corte. •„ El demandante y ape-*219lante alega que su causa ele acción surge por virtud del artí-culo 1068 del Código Civil que dispone lo relativo a indemni-zaciones contra los que incurrieron en dolo, negligencia o mo-rosidad en el cumplimiento de sus obligaciones. Sin embargo, mientras no se alegue en debida forma el fraude no hay base para proceder. Habría la presunción de que el administrador procedió correctamente y de que la acción tomada por la corte fue conforme a la ley. Mientras esta presunción no quede contradicha por alguna alegación en la que se expresen hechos sobre la cuestión en litigio, con los que se pruebe la fal-sedad o fraude del hecho de la partición, la demanda es entera-mente defectuosa. Debe demostrarse además en la demanda que no existió entendimiento o convenio entre José Vilella o‘ su apoderado e Inés Castro, fundado en alguna causa que pro-cediera del último al primero. Bajo estas circunstancias se hace innecesario el considerar las' diferentes cuestiones que se promovieron con respecto a la prescripción. Debe confir-marse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.